Citation Nr: 9906097	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-02 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to August 
1954 and from May 1955 to April 1974.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from a March 
1992 decision by the RO which, among other things, denied 
service connection for a heart disorder.

This case was previously before the Board in February 1996 
and May 1997, and was on both occasions remanded to the RO 
for additional development.  It was returned to the Board in 
September 1998, and the veteran's representative submitted a 
brief on appeal in January 1999.


FINDING OF FACT

The veteran does not have a heart disorder that can be 
attributed to service; nor does he have cardiovascular-renal 
disease or hypertension that was shown within one year of 
separation from either period of service.


CONCLUSION OF LAW

The veteran does not have a heart disorder which was incurred 
in or aggravated by service, or a heart disorder that may be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a heart disorder that can be 
attributed to active military service.  He maintains, in 
essence, that he has consistently suffered from cardiac 
symptoms since 1970 or 1971.  In support of his claim, lay 
statements have been received from two daughters, one of whom 
is a registered nurse, to the effect that he has suffered 
recurrent disturbances of heart rate and rhythm since the 
early 1970's.

The veteran's service medical records show that he reported a 
history of asthma, pneumonia, shortness of breath, and pain 
and pressure in the chest at the time of his initial 
enlistment examination in August 1950.  Physical evaluation 
revealed no significant abnormalities of the lungs, chest, or 
heart.  In July 1954, when he was examined for purposes of 
discharge from his first period of service, his lungs, chest, 
and heart were again found to be normal.  These systems were 
also found to be normal at the time of a second enlistment 
examination in May 1955, and during a later examination 
conducted in May 1959.

In June 1964, the veteran reported a one-year history of left 
chest and shoulder discomfort, worse on exertion.  He also 
complained of sinus drip with halitosis and a questionable 
shortness of breath.  In July 1967, he reported a two-month 
history of left-sided chest discomfort.  X-rays were normal, 
and it was noted that he did not have dyspnea.  The clinical 
impression was that his complaints were due to muscle ache.  
In November 1967, he complained of left lower chest 
discomfort of five months duration, worse with exercise.  He 
reported that he had had a lot of gas.  It was again noted 
that he did not have dyspnea.  The clinical impression was 
that he probably had aerophagia with splenic flexure 
syndrome.  He was treated with medication.

When the veteran underwent a periodic in-service examination 
in September 1968, it was noted that he had experienced pain 
and pressure in his chest and stomach in November 1967, that 
it had been diagnosed as probable aerophagia with splenic 
flexure syndrome, and that he had had no subsequent 
complications or sequelae.  An electrocardiogram (EKG) was 
noted to be within normal limits, and his heart, lungs, and 
chest were all found to be normal.  Similar findings were 
reported in 1969.

In August 1971, the veteran reported having a "very fast 
pulse."  An EKG conducted in September 1971 revealed sinus 
bradycardia.  Later that same month, the veteran reported 
episodic "pauses" and "jolts" of his heart, with 
associated substernal chest pain of one to two seconds 
duration.  He was referred to cardiology for evaluation, and 
it was determined that there was no clinical evidence of 
cardiac disease.

In March 1972, the veteran presented for treatment with 
complaints of anxiety and depression.  He denied having chest 
pain.  Physical examination revealed occasional ectopic heart 
beats with no gallops.  EKG revealed a normal sinus rhythm 
with an occasional premature nodal contraction.  He again 
complained of ectopic beats in December 1972.  Physical 
examination at that time revealed occasional premature atrial 
contractions.

When the veteran was examined for purposes of retirement in 
July 1973, he reported a history of "[p]alpitation or 
pounding heart".  His heart, lungs, and chest were all found 
to be normal on clinical evaluation.  An EKG was also within 
normal limits, with the exception of an intraventricular 
conduction defect.  The examiner noted that the veteran had 
had an episode of palpitations in 1972, but that there was no 
evidence of cardiac disease.  It was noted that the condition 
had resolved with no recurrence, complications, or sequelae.

A claim for VA disability compensation benefits was received 
from the veteran in March 1975.  No mention was made of any 
problems associated with a heart disorder.  A VA examination 
report, dated in April 1975, shows that his heart was found 
to be regular with no murmurs.  The apex beat was located in 
the left fifth interspace, inside the mid-clavicular line, 
and peripheral pulses were noted to be normal.

VA treatment records, dated in November 1991, show that the 
veteran reported that his heart had been "fluttering" and 
"[missing] a beat" over the course of the last month.  An 
EKG revealed a normal sinus rhythm with no ischemia and a 
left axis deviation.

A private examination report, prepared by a Dr. Francis, and 
dated in December 1991, shows that the veteran reported that 
he had begun experiencing a periodic "fluttering" in his 
chest approximately two months earlier.  It was noted that he 
had a normal sinus rhythm and a normal EKG.  The physician 
recorded a clinical impression of probable paroxysmal atrial 
fibrillation, rule out organic heart disease.

A subsequent VA examination report, also dated in December 
1991, shows that the veteran reported that his heart "misses 
a beat and then beats rapidly for several minutes before 
continuing its normal beat."  He indicated that his heart 
had begun "missing a beat" in 1970 or 1971, but had not 
started beating rapidly until November 1991.  Physical 
evaluation revealed a normal sinus rhythm with no murmur.  
The examining physician concluded that the veteran had 
arteriosclerotic heart disease with paroxysmal atrial 
fibrillation.

A private treatment report from Tidewater Heart Specialists, 
Inc., dated later in December 1991, shows that a 24-hour 
ambulatory electrocardiographic study of the veteran revealed 
42 episodes of atrial fibrillation with a rapid ventricular 
response, and no ventricular ectopy.  Subsequent records, 
dating to 1996, show that the veteran had a normal EKG 
response to exercise, and that a cardiac catheterization 
revealed normal coronary anatomy, hemodynamics, and left 
ventricular systolic function.  Thallium scintigraphy 
revealed a fixed septal defect, however.  The reports reflect 
various diagnoses, to include paroxysmal atrial fibrillation, 
abnormal thallium scintigraphy, supraventricular tachycardia, 
right ventricular atrophy, stable cardiac condition, and no 
evidence of coronary artery disease.

A VA examination report, dated in August 1996, shows that the 
veteran reported that he started having an irregular 
heartbeat in 1971.  EKG revealed a left axis deviation.  X-
ray revealed normal heart size and atherosclerotic 
calcification in the aorta.  The diagnosis was atrial 
fibrillation under control with medication.

A private treatment report from Tidewater Heart Specialists, 
Inc., dated in November 1996, shows that a 24-hour ambulatory 
electrocardiographic study of the veteran revealed no 
episodes of atrial arrhythmia.  The assessment was that it 
was a benign 24-hour Holter study.  Subsequent treatment 
records, dated to 1997, reflect diagnoses which include 
paroxysmal supraventricular tachycardia and positive Thallium 
test for inferoseptal ischemia.

In November 1996, a VA examiner prepared a written opinion as 
to the likely connection between the veteran's then-current 
cardiac findings and complaints he had in service.  The 
examiner stated:

	I have reviewed the exam dated 8/16/96, the 
C-file and available medical records.  
Subjective complaints of a rapid heart beat 
are made in August + September 1971, and a 
cardiology exam in September 1971 fails to 
find any cardiac disease.  The 
[supraventricular tachycardia] and its 
symptoms are next noted in 1991, by history 
and documented by holter monitor.  It is 
unlikely that any significant disease process 
was present in 1971 that became evident 20 
years later.

Asked to specifically consider the statements from the 
veteran and his daughters as to continuity of symptomatology 
since service, the examiner, in October 1997, supplemented 
the prior opinion.  The examiner stated, in pertinent part:

	. . . I have again reviewed the entire claims 
folder . . . , [the veteran's] daughters['] 
supplemental statements and the medical 
records available.

	[The veteran's] service medical records have 
[descriptions] of slow heart beats, rapid 
heart beats + missed or extra beats as early 
as 1971, but do not document any abnormality 
by [e]xam or EKG.

	Cardiology exam 16 Sept 71 finds "no 
clinical evidence of [c]ardiac [d]isease[.]"

	3 March 1972 notes depression + anxiety 
"conscious of ectopic beats".  Several 
visits in 72 + 73 note similar findings 
without documented cardiac abnormality-he is 
treated with Sinequan and Valium.

	Exam dated 23 July 73 notes the single 
episode of palpitations, and further states 
"resolved, no recurrence."

	The history by his physician, dated 12-20-
91[,] states "61 y.o[.] without any known 
prior heart disease.  Approx. 2 months ago he 
began experiencing 'fluttering'[,]" which 
would indicate recent onset of his current 
symptoms.  It was at that time that he was 
found to have intermittent atrial 
fibrillation and had a cardiac 
[catheterization] that did not find any 
cardiac abnormality.

	[VA] exam dated 4-24-75 does not document any 
cardiac complaints and does document a normal 
cardiac exam.

	The comments made by [the veteran's 
daughters] in 1993 are certainly compatible 
with those symptoms that patients [have] who 
have organic heart disease, coronary artery 
disease or left ventricular dysfunction.  
None of these conditions were found at the 
time of cardiac [catheterization] in 1992.

	Rhythmic disturbances could also produce some 
of these symptoms, although again, the 
medical documentation notes the beginning of 
this episode about October, 1991.

	I have no medical records from the period 
post separation until 1991 to evaluate the 
presence of cardiac disease or subjective 
symptomatology, if any.

	Without this information it is not possible 
to link an event in 1971 to that in 1991.  
There remains no evidence that there was any 
heart disorder present during his service 
time or within 1 year of separation, 
not[]withstanding the statements of his 
family.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (1998).

Based on its review of the evidence in this case, it is the 
Board's conclusion that the veteran's claim is well grounded.  
The evidence of irregular heartbeats in service, combined 
with evidence of more recent cardiac arrhythmias, and 
statements from the veteran and his daughters as to the 
continuity of observable symptoms, is, in the Board's view, 
sufficient to make "plausible" the claim of service 
connection for a heart disorder.  38 U.S.C.A. § 5107(a) (West 
1991); Savage v. Gober, 10 Vet. App. 489 (1997).

The Board finds, however, that the preponderance of the 
evidence is against the claim.  Although one of the veteran's 
daughters is a registered nurse and is therefore competent to 
provide opinions relative to matters within her area of 
training and expertise, the Board finds that her statements 
pertaining to the veteran's condition are outweighed by other 
medical evidence of record.

As noted above, a VA physician has opined that there is "no 
evidence that there was any heart disorder present during 
[the veteran's] service time or within 1 year of 
separation", and that "[i]t is unlikely that any 
significant disease process was present in 1971 that became 
evident 20 years later."  As the physician reviewed the 
available records, and detailed the rationale underlying his 
conclusions, his opinion is entitled to significant probative 
weight.

The veteran's daughter, on the other hand, has not provided 
an opinion per se as to the etiology of the veteran's cardiac 
difficulties; her statements are limited to a description of 
the veteran's complaints over the years, and her assessment 
that his complaints and symptoms have been "consistent" and 
"reoccurring" since the early 1970's.  Moreover, to the 
extent that her statements can be construed as an opinion 
which, impliedly or otherwise, links the veteran's current 
difficulties to service, the Board finds that it is 
outweighed by the aforementioned physician's opinion.  The 
daughter, as a nurse, has had a lesser degree of specialized 
training than a physician.  In addition, there is no 
indication on the record that she has any expertise in the 
area of cardiology, or that she reviewed the available 
service records and other evidence prior to offering her 
statements on the matter.  Also, as her statements were 
prepared in 1993, it is clear that her observations were 
based on a more limited universe of information than that 
which was available to the aforementioned physician when he 
formulated his opinions in November 1996 and October 1997.  
For all these reasons, the Board finds that the daughter's 
statements are outweighed by the opinions provided by the 
physician in question.  As to the statements provided by the 
veteran, his representative, and his other daughter, the 
Board notes only that there is no indication on the record 
that any of them have the medical training necessary to 
provide competent opinions pertaining to matters of medical 
causation.

In light of the foregoing, it is the Board's conclusion that 
the weight of the evidence is against the veteran's claim of 
entitlement to service connection for a heart disorder.  
Although some of the evidence appears to support the 
veteran's assertion that there may be a relationship between 
his current cardiac difficulties and those he experienced in 
service, the evidence in favor of his claim is outweighed by 
the opinion evidence against it.  In addition, none of the 
available evidence demonstrates that a cardiovascular disease 
was manifest to a degree of 10 percent or more within one 
year of the veteran's discharge from service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998).

The Board has considered the representative's request that 
the Board obtain an advisory opinion from an independent 
medical expert pursuant to the provisions of 38 U.S.C.A. 
§ 7109 (West 1991) and 38 C.F.R. § 20.901(d) (1998).  
However, matters pertaining to the etiology of the veteran's 
current cardiac difficulties have already been addressed by a 
qualified physician, and there is no suggestion that the 
complexities of this case were beyond the expertise of this 
physician.  Given the Board's determination that this 
physician's opinion is uncontradicted by other evidence of 
equal or greater probative value, it is the Board's 
conclusion that no question remains to be addressed that is 
of such complexity, or which is so controversial, as to 
require the opinion of an independent medical expert. 


ORDER

Service connection for a heart disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

- 10 -





